By the Court.
Upon the rendition of a verdict, the justice who tries the cause directs an entry of the judgment to he rendered thereon, unless he desires to consider the matter further. And judgment shall be entered by the clerk, in conformity to the verdict, which shall be final after the expiration of four days, unless there be an order reserving the case or staying the' proceedings-. (Amended Code, § 264, 265.). The clerk is to make up the- judgment roll immediately after entering the judgment. (Ib. § 281.) This is restricted in effect by the two days-previous notice required for the adjustment of the costs.
We think the intent of section 265, was not to delay the entry ■of the judgment, or its completion in form, until after the expiration of four days; but that a judgment so entered and completed, will become absolute and final, unless before the end of four days, the losing party shall obtain from the court or a justice, a stay of proceedings. If he desire to move for a new trial on the ground that the verdict is against evidence, he may obtain a stay for that purpose within the four days, and then move at special term on a case. If his motion be granted, the judgment never becomes final, and will be vacated of course. The defendants have been regular, and the plaintiff must be content with the order at chambers which preserves all his rights.
Appeal dismissed.